18-10122-jlg   Doc 186    Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                           Pg 1 of 12


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X

In re                                             :     Case No. 18-10122 (JLG)

PENNY ANN BRADLEY,                                :     Chapter 11

                  Debtor.          :
-----------------------------------X

                          UNITED STATES TRUSTEE’S MOTION
                         TO CONVERT THIS CHAPTER 11 CASE
                             TO A CASE UNDER CHAPTER 7

TO:   THE HONORABLE JAMES L. GARRITY, JR.,
      UNITED STATES BANKRUPTCY JUDGE:

               WILLIAM K. HARRISON, the United States Trustee for Region

2 (the “United States Trustee”), respectfully submits this memorandum

of law in support of this motion to convert this Chapter 11 case to

a case under Chapter 7. In support thereof, the United States Trustee

respectfully alleges as follows:

                              Preliminary Statement

               The United States Trustee seeks conversion of this case

based upon gross mismanagement of the estate by the debtor, Penny Ann

Bradley (the “Debtor”).          As detailed below, in March 2018, the Debtor

deposited over $2.2 million into the account (the “Bistro Shop

Account”) of her 100%-owned non-debtor affiliate Bistro Shop, LLC (the

“Bistro Shop”).          From March through September 2018, the Debtor

transferred the sum of over $1.9 million from the Bistro Shop Account

into the account (the “PBOR Account”) of her 100% owned non-debtor

                                              1
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 2 of 12


affiliate PBOR LLC (“PBOR”).              The Debtor then used the PBOR Account

to pay her personal expenses as well as the expenses of her other

non-debtor affiliates.

               In addition, the Debtor used the PBOR Account to pay legal

fees for an unretained estate professional.                  Her monthly operating

reports (“MORs”) failed to accurately report these disbursements as

well as other disbursements such as the settlement of a lift-stay

motion filed by a creditor and the payment of United States Trustee

fees.

               The United States Trustee previously joined in a creditor’s

motion for the appointment of a Chapter 11 trustee (ECF No. 145).

Discovery on the motion is pending.                However, the United States

Trustee contends that conversion is an equally beneficial -- if not

better -- remedy due to the relative speed by which a Chapter 7 case

can be administered and the lower costs of such administration.

                               Statement Of Facts

               1.   On January 18, 2018 (the “Petition Date”), the Debtor

filed a voluntary pro se petition pursuant to Chapter 11 of the

Bankruptcy Code (ECF No. 1).

               2.   On January 19, 2018, the United State Trustee wrote

to the Debtor and gave her a copy of the Region 2 Operating Guidelines

and Reporting Requirements for Debtors in Possession and Trustees

(Declaration of Victor Abriano (“Abriano Dec.”), Exh. A).                   The letter

                                             2
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 3 of 12


stressed the requirement of the United States Trustee Region 2

Guidelines (the “UST Guidelines” or “Guidelines”) for the opening of

separate bank accounts for personal and business expenses in the case

of individual debtors engaged as sole proprietors (id., Exh. A,

letter, pg 1; Guidelines ¶ 5).            In addition, the Guidelines explained

the requirement of filing MORs and the necessity of obtaining Court

approval for the retention of professional (id., Guidelines ¶¶

9, 11).

               3.   By February 14, 2019, the law firm of Daniel Alter,

Esq. (the “Alter Firm”) appeared on behalf of the Debtor (ECF No. 19).

Soon thereafter, the Debtor moved to dismiss her case (ECF No. 35).

The Court retained the Alter Firm as Debtor’s counsel (ECF No. 32)

and LaMonica Herbst & Maniscalco LLP (“LHM”) as Debtor’s special

counsel (ECF No. 156).        No other attorneys were retained by the Debtor

(see Docket).

               4.   The Debtor is a 100% owner of (a) a company called

 Bistro Shop, LLC (“Bistro Shop”); and (b) a company called PBOR, LLC

 (“PBOR”) (Abriano Dec., Exh. F; Exh. G, pg 3 of 86).

               5.   In March 2018, the Debtor deposited over $2.2 million

into the Bistro Shop Account (id., Exh. H, pg 50 of 60).                   From March

through September 2018, the Debtor transferred over $1.9 million from

the Bistro Shop Account into the PBOR Account (id. ¶ 11; Exh. I; Exh.

G, pg 46 of 86).

                                             3
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 4 of 12


               6.   The Debtor used the PBOR Account to pay for her

personal expenses (id., Exh. G, pg 48 of 86 (“primarily [used] for

ordinary monthly living expenses”); Exh. J, pg 17-18) as well

transactions involving her non-debtor affiliates (id., Exh. J, pg 30).

               7.   The law firm of Cermele & Wood LLP (“C&W”) represented

the Debtor, co-debtor affiliate Norfolk Street Management LLC, Case

No. 18-10113 (JLG) (the “Norfolk Case”), and non-debtor affiliate 46

East 82nd Street LLC pre-petition (id., Exh. E).                   The Debtor

individually made a pre-petition payment to C&W of $10,000.00 (id.,

Exh. B, pg 9 of 34).       Thereafter, the Debtor made payments to C&W from

the PBOR Account post-petition in March and July 2018 totaling

$85,888.81 (id., Exh C, pg 26 of 30; Exh. D, pg 23 of 27).               As of October

23, 2018, C&W represented only the Debtor (id., Exh. E, last page).

The Debtor never retained C&W as her counsel (see Docket).                    Her MORs

for the month of March 2018 indicate no payments were made for

professional fees that month (id., Exh. B, pg 2 of 30) despite that

PBOR paid C&W the sum of $27,888.86 (id., pg 26 of 30).                   The MOR for

July 2019 indicates that professional fees in the amount of $68.00

were paid that month (id., Exh. D, pg 2 of 27) despite that PBOR paid

C&W $8,000.00 (id., pg 23 of 27).            No fee applications had been granted

to any of the Debtor’s professionals (see Docket).

               8.   A $100,000.00 payment was made in May 2018 from the

PBOR Account (id., Exh. L, pg 28 of 33) to Cole Schotz P.C., attorneys

                                             4
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 5 of 12


for creditor Atlas Union Corporation (“Atlas”), to resolve Atlas’

lift-stay motions filed in the Debtor’s case and the Norfolk Case (id.,

Exh. K, pg 3 of 6).        The $100,000.00 payment is not reported as a

disbursement in the Debtor’s May 2018 MOR (id., Exh. L, pgs 2-3 of

33).    (Nor is a pro-rated sum of $50,000.00.)

               9.    The Debtor paid United States Trustee fees from the

PBOR Account in December 2018 and February 2019 (id., Exh. M, pg 27

of 29, Exh. N, pgs 30-31 of 33).                 The corresponding MORs state no

United States Trustee fees were paid for those two months (id., Exh.

M, pg 2 of 29; Exh. N, pg 2 of 33).

               10.   The Debtor’s MORs each bear the following disclaimer:

                     ACCOUNTANT’S FOOTNOTES


THE ACCOMPANYING FINANCIAL STATEMENTS FOR PENNY ANN BRADLEY AND PBOR
ARE NOT FINAL AND ARE SUBJECT TO CHANGE AS THE AFFILIATED ENTITIES,
UNDER CONTROL OF THE DEBTOR, ARE STILL IN THE PROCESS OF BEING
RECONCILED.

(Abriano Dec. ¶ 4 (citing MORs)).



                                      Argument

       A.      General Standards

               Section 1112(b) of the Bankruptcy Code provides that the

Court may dismiss a Chapter 11 case or convert it to a case under

Chapter 7, depending upon which is in the best interest of creditors

and the estate if the movant establishes “cause.” 11 U.S.C. § 1112(b).


                                             5
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 6 of 12


The Bankruptcy Code describes a number of factors, any one of which

may constitute “cause” for either the conversion of a Chapter 11 case

to a Chapter 7 case or the dismissal of a Chapter 11 case in its

entirety. See 11 U.S.C. § 1112(b)(2). Among other things, “cause”

includes gross mismanagement of the estate.                  Id. § 1112(b)(4)(B).

               Bankruptcy courts have discretion in deciding whether to

dismiss or convert. In re FRGR Managing Member LLC, 419 B.R. 576, 580

(Bankr. S.D.N.Y. 2009); In re State St. Assocs., L.P., 348 B.R. 627,

638 (Bankr. N.D.N.Y. 2006); In re TCR of Denver, LLC, 338 B.R. 494,

500-01 (Bankr. D. Col. 2006); In re Tornheim, 181 B.R. 161, 163 (Bankr.

S.D.N.Y. 1995), appeal dsm’d, 1996 WL 79333 (S.D.N.Y. Feb. 23, 1996).

While the burden of showing cause rests with the moving party, FRGR,

419 B.R. at 580, that burden can be met either by demonstrating the

existence of one or more of the statutory grounds enumerated in Section

1112(b) or by showing other cause. Id.; TCR, 338 B.R. at 500 (reasoning

that 2005 amendment retained the prefatory language “includes” in

setting forth its illustrations of “cause”); State St., 348 B.R. at

639 n.24 (while the list of examples of cause has changed in the 2005

amendment, the fact that they are illustrative, not exhaustive has

not).

               The movant’s burden under Section 1112(b) is to show “cause”

by a preponderance of the evidence.              In re Woodbrook Assocs., 19 F.3d.

312, 317 (7th Cir. 1994); In re Player Wire Wheels, Ltd., 421 B.R.

                                             6
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 7 of 12


864, 868 (Bankr. N.D. Ohio 2009), app dsm’d, 2010 WL 2927187 (N.D.

Ohio July 26, 2010); In re New Batt Rental Corp., 205 B.R. 104, 106-07

(Bankr. N.D. Ohio 1997)

      B.       Cause Exists To Convert This Case

               In the present case, the Debtor’s gross mismanagement of

her estate constitutes grounds for conversion of her case to Chapter

7.   11 U.S.C. § 1112(b)(4)(B); see In re Tucker, 411 B.R. 530, 533 n.6

(Bankr. S.D. Ga. 2009) (standing alone, gross mismanagement is

sufficient cause for conversion or dismissal under Section

1112(b)(4)(B)); In re Products Int’l Co., 395 B.R. 101, 111 (Bankr.

D. Ariz. 2008) (gross mismanagement is cause for conversion or

dismissal under Section 1112(b)(4)(B));                In re Gateway Access

Solutions, Inc., 374 B.R. 556, 564 (Bankr. M. D. Pa. 2007) (failure

to maintain effective corporate management team constituted gross

mismanagement and is cause to dismiss chapter 11 case).                     As a

debtor-in-possession of her estate, the Debtor owes a fiduciary duty

to her creditors and is obligated to follow the Bankruptcy Code and

the Federal Rules of Bankruptcy Procedure.                  In re Wallace, 2010 WL

378351, at *4 (Bankr. D. Idaho, Jan. 26, 2010), aff’d, 2011 WL 120535

(D. Idaho Mar. 30, 2011); see, e.g., 11 U.S.C. §§ 1106 and 1107 and

Fed. R. Bankr. P. 2015 (delineating duties of Chapter 11 debtors in

possession, including filing periodic reports and keeping record of

receipts and disposition of money received).                  The United States

                                             7
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 8 of 12


Trustee provides debtors-in-possession with guidelines “to help them

navigate chapter 11 by clarifying their financial reporting

requirements .... The guidelines echo the Code’s provisions ....”

Wallace, 2010 WL 378351, at *4.

               Here, the gross mismanagement of the estate was three-fold:

(a) the Debtor failed to use a debtor-in-possession account to

transact all estate transactions, instead, co-mingling personal and

non-debtor funds in the PBOR Account; (b) she paid an unretained

professional; and (c) her MORs are incomplete and inaccurate.                      See

In re Hoyle, 2013 WL 210254, at *12 (Bankr. D. Idaho Jan. 17, 2013)

(“failures of clear accounting raise questions about whether the

amounts of all those payments were ultimately transferred into the

debtor-in-possession accounts”; In re Congaree Triton Acquisitions,

LLC, 492 B.R. 843, 852 (Bankr. D.S.C. 2012) (“[t]he Debtor’s failure

to file accurate monthly operating reports is another example of the

Debtor’s gross mismanagement of the estate”); Wallace, 2010 WL 378351,

at *5 (paying professionals without Court order).

               At the outset of the case, the United States Trustee

provided a copy of the UST Guidelines to the Debtor (Abriano Dec.,

Exh. A).       The cover letter emphasized to the Debtor that the

Guidelines required the opening of separate bank accounts (id.,

letter, pg 1).      The Guidelines specified that if an individual debtor

operated as a sole proprietor, the debtor should open a separate

                                             8
18-10122-jlg   Doc 186   Filed 10/09/19     Entered 10/09/19 10:27:16   Main Document
                                          Pg 9 of 12


debtor-in-possession account for personal expenses (id., Guidelines

¶ 5).   The Guidelines further specified that MORs should disclose “all

transactions” of the prior month (id., Guidelines ¶ 9).

               Despite this admonition, the Debtor deposited over $2.2

million into the Bistro Shop Account (Abriano Dec. ¶ 10) from which

over $1.9 million were transferred to the PBOR Account (id. ¶ 11).

The PBOR Account was then used to pay both personal and business

expenses (id. ¶ 12; Exh. G, pg 48 of 86).             By contrast, the MORs during

the pendency of the Debtor’s case reported disbursements of only

approximately $247,000 (id. ¶ 3).

               While it is impossible for the United States Trustee to

determine how much of the disbursements from the PBOR Account were

personal and how much were paid on behalf of non-debtor affiliates,

$85,888.86 were paid to C&W (id. ¶ 5), a firm which has appeared in

state court on behalf of the Debtor, co-debtor Norfolk and non-debtor

affiliate 46 East 82nd Street LLC (id., Exh. E).                 As of October 2018,

C&W represented only the Debtor (id. (last page)).                  C&W has not been

retained by the Court (see Docket).

               In addition, a settlement was paid from the PBOR on behalf

of the Debtor and Norfolk in the amount of $100,000.00 (id. ¶ 13).

The $100,000.00 disbursement does not appear in the MOR for that month;

nor did the MOR report a prorated $50,000.00 disbursement (id. ¶ 14).




                                             9
18-10122-jlg    Doc 186   Filed 10/09/19 Entered 10/09/19 10:27:16   Main Document
                                        Pg 10 of 12


               Nor did the MORs disclose payments made from the PBOR

Account for United States Trustee fees (id. ¶ 15).

               Finally, the Debtor’s MORs by her accountant’s own

admission are all incomplete.            As noted above, each contains a

disclaimer that they have not been finalized (Abriano Dec. ¶ 4 (citing

MORs)).        Even the earliest-filed MORs have not been amended (id. ¶

7).

      C.       This Case Should Be Converted

               If -- as it should -- the Court finds there is “cause” under

Section 1112(b), the Court must then decide whether it is in the best

interests of creditors to dismiss the case, or to convert it to a

Chapter 7 case. FRGR, 419 B.R. at 580; In re Hampton Hotel Investors,

L.P., 270 B.R. 346, 359 (Bankr. S.D.N.Y. 2001).             Although this Office

has joined in a creditor’s motion for the appointment of a Chapter

11 trustee, this Office contends that it would also be within the

Court’s discretion to convert the case.              Conversion rather than

dismissal would afford a Chapter 7 trustee the opportunity to pursue

estate causes of action and to administer estate assets.                Conversion

rather that appointment of a Chapter 11 trustee may even be preferable

due to the lower cost of administering a Chapter 7 case and the relative

speed of liquidation.         Conversion would also obviate the need for the

Debtor to file MORS as the responsibility for any financial reporting

would be borne by the Chapter 7 trustee, an estate fiduciary.                   In

                                         10
18-10122-jlg   Doc 186   Filed 10/09/19 Entered 10/09/19 10:27:16   Main Document
                                       Pg 11 of 12


addition, by statute, United States Trustee fees are due only “until

the case is converted.”        28 U.S.C. § 1930(a)(6). Finally, the United

States Trustee notes that the burden of proof for a motion to convert

-- preponderance of the evidence -- is lower than the clear and

convincing standard of a Chapter 11 trustee motion. 1 The United States

Trustee is unaware of any unusual circumstances establishing that

conversion is not in the best interests of creditors.                 11 U.S.C. §

1112(b)(2).

               WHEREFORE, the United States Trustee respectfully requests

that the Court enter an Order converting this Chapter 11 case to a

case under Chapter 7, and granting such other and further relief as

may be deemed just and proper. 2




1 Although the Second Circuit has stated that the movant has the burden of showing
by clear and convincing evidence that the appointment of a trustee is warranted,
Adams v. Marwil (In re Bayou Group, LLC), 564 F.3d 541, 546 (2d Cir. 2009), a Supreme
Court decision casts doubt on that holding. In Octane Fitness, LLC v. ICON Health
& Fitness, Inc., 572 U.S. 545, 557-58 (2014), the Court stated that “a preponderance
of the evidence standard ... is the ‘standard generally applicable in civil
actions.’”

2 The Court must also commence the hearing on the motion not later than 30 days after
the filing thereof, and decide the motion not later than 15 days after the
commencement of the hearing, unless the United States Trustee consents to a
continuance for a specific period of time or compelling circumstances prevent the
court from meeting these time limits. 11 U.S.C. § 1112(b)(3). To the extent that
more than 30 days elapse between the time the motion is filed and the date the court
may first hear it, the United States Trustee hereby consents to a continuance under
Section 1112(b)(3).



                                        11
18-10122-jlg   Doc 186   Filed 10/09/19 Entered 10/09/19 10:27:16   Main Document
                                       Pg 12 of 12


Dated:         New York, New York
               October 9, 2019


                                      Respectfully submitted,

                                      WILLIAM K. HARRINGTON
                                      UNITED STATES TRUSTEE

                                By: /s/ Serene K. Nakano
                                     SERENE K. NAKANO
                                     Trial Attorney
                                     U.S. Federal Office Building
                                     201 Varick St., Room 1006
                                     New York, New York 10014
                                     (212) 510-0505




                                        12
